El Juez Asociado Sr. Hernández
emitió la opinión del tribunal.
Con fecha 13 de marzo de 1906, Don Rodolfo Colberg y Pabón, vecino de Cabo Rojo, interpuso demanda ante la Corte ■de Distrito del Distrito Judicial de Mayagüez contra el Banco Territorial y Agrícola de Puerto Rico, con súplica de que en su día se dictara sentencia declarando la nulidad de la pos-tergación de dos hipotecas, otorgadas por Don Pedro F. Col-berg en escrituras públicas de Io. de octubre de 1901 y 21 de *320diciembre del mismo año para garantir obligaciones á favor de Don Severiano Ramírez trasmisibles por endoso, cuya pos-tergación respecto de otra hipoteca constituida por la Com-pañía Salinera “Candelaria y Fraternidad,” á favor del , Banco Territorial y Agrícola de Puerto Rico, mediante escri-tura pública de 31 de enero de 1903, había sido consentida en,. esa escritura por Don Pedro F. Colberg, como apoderado de Don Severiano Ramírez, interesando además el demandante la nulidad de la inscripción de dicha postergación en el regis-tro de la propiedad, como también la cancelación de ella y la de las notas de postergación puestas al margen de las inscrip-ciones de hipotecas afectadas por la postergación.
Don Rodolfo Colberg y Pabón alegó como hechos deter-minantes de su acción los siguientes:
Io. Que por escritura pública otorgada en Mayagüez ante el notario Don José de Diego en Io. de octubre de 1901, Don Pedro F. Colberg confesó adeudar á Don Severiano Ramírez la suma de cinco mil pesos, que se obligó á pagarle con el in-terés del uno por ciento mensual, por partidas de mil pesos, en cinco plazos distintos, á vencer en los días Io. de enero, abril, julio y octubre de 1902 y enero de 1903, otorgándole por cada uno de dichos plazos un pagaré de mil pesos á la orden, y garantizando el importe total de esos pagarés y quinientos pesos más para costas y gastos, en caso de reclamación judicial, con hipoteca sobre una acción de dominio de las 31 en que se hallaban divididas las fincas salineras “Candelaria y Fraternidad, ’ ’ cuya escritura había sido inscrita en el Regis-tro de la Propiedad de San G-ermán.
2o. Que por otra escritura también inscrita en el men-cionado registro y otorgada en Mayagüez ante el notario Don Mariano Riera el 21 de diciembre de 1901, Don Pedro F. Col-berg1 confesó deber á Don Severiano Ramírez la suma de ocho mil pesos, que se comprometió á pagarle con el interés del uno por ciento mensual en-seis plazos de mil pesos cada uno, á ven-cer en los días 21 de febrero, abril, junio, agosto, octubre y diciembre de 1902, y en otro plazo de dos mil pesos á vencer en *32121 de junio de 1903, otorgándole por cada uno de dichos plazos nn pagaré á la orden y. garantizando el impórte total de esos pagarés y quinientos pesos más para costas y gastos, en caso de reclamación judicial, con hipoteca sobre dos ac-ciones de condominio de las 31 en que estaban divididas las expresadas fincas salineras “Candelaria y Fraternidad.”
3o. Que en 2 de abril de 1902 Don Severiano Ramírez tras-mitió por endoso al demandante Don Rodolfo Colberg y Pa-bón los cinco pagarés garantizados con hipoteca por la escri-tura ya mencionada de Io. de octubre de 1901, y también los^ pagarés vencibles en 21 de octubre y 21 de diciembre de 1902' y 21 de junio de 1903, de los garantizados con la hipoteca cons-tituida por la escritura de 21 de diciembre de 1901 de que se deja hecho mérito.
4o. Que por escritura otorgada ante el notario Don Juan de G-uzmán Benitez en 31 de enero de 1903, la sociedad agrí-cola colectiva denominada Compañía Salinera “Candelaria y Fraternidad,” recibió á préstamo del Banco Territorial y Agrícola de Puerto Rico la suma de cuarenta mil pesos, paga-deros en diez y siete anualidades iguales, divididas en treinta y cuatro semestres, con el interés del nueve por ciento anual, cuya deuda con sus intereses resultó ser de setenta y nueve mil quinientos veinte y un pesos con veinte y ocho centavos, que habían de ser satisfechos á razón de dos mil trescientos cuarenta pesos con noventa y dos centavos en 31 de julio de 1903, en 30 de enero y 31 de julio de los años siguientes hasta 1919, y en 30 de enero de 1920, pactándose que, vencido un plazo, devengaría el cuarto por ciento de interés mensual, y vencidos dos, quedaría vencida toda la obligación, la que fue garantizada con hipoteca sobre las dos predichas fincas ‘ ‘ Can-delaria” y “Fraternidad.”
5o. Que no obstante haber traspasado por endoso Don Se-veriano Ramírez al demandante Don Rodolfo Colberg y Pa--bón en 2 de abril de 1902 los ocho pagarés á que se deja hecho referencia, el propio Don Severiano Ramírez, representado por Don Pedro F. Colberg, postergó las dos hipotecas consti-*322tuídas' por el mismo Colberg á favor del Ramírez á la consti-tuida á favor del Banco Territorial y Agrícola, verificándose la postergación por la misma escritura pública de 31 de enero dé 1903, la que fué inscrita en el registro de la propiedad, como también se tomó nota de la mencionada postergación al margen de las inscripciones de las dos hipotecas postergadas.
6o. Que el demandante Colberg y Pabón no autorizó ni consintió semejante postergación, y que en la escritura de 31 de enero de 1903 no se hizo constar que las hipotecas que se posponían estaban otorgadas en garantía de pagarés trasmi-sibles por endoso y otorgados á la orden de Don Severiano Ramírez, ni qué pagarés de esos tenía Ramírez en su poder.
• A la demanda interpuesta opuso el Banco Territorial y Agrícola, como excepción previa, la de que aquélla no aducía hechos suficientes para determinar una causa de acción, por cuanto no se alega que se haya otorgado escritura alguna por Don Severiano Ramírez, cediendo su derecho hipotecario á Don Rodolfo Colberg, cuya escritura debía ser inscrita en el registró de la propiedad para que produjera efecto en cuanto á tercero, como lo es la parte demandada, sin que pueda invo-carse en contrario el artículo 153 de la Ley Hipotecaria que se refiere á obligaciones transferibles por endoso y á títulos al portador garantizados con hipoteca, obligaciones y títulos, cuya expedición constituye privilegio de las compañías de obras públicas, bancos y corporaciones, que se rigen por las leyes especiales de su creación ó por estatutos que les autori-zan para tales emisiones.
Discutida por las partes la moción ante dicha, fué decla-rada sin lugar por resolución de 23 de mayo de 1906, conce-diéndose al demandado el término de diez días para contestar la demanda.
La sociedad bancaria demandada, al contestar la demanda, hizo una relación detallada de los hechos que precedieron al otorgamiento de la escritura de 31 de enero de 1903 en que se verificó la postergación de hipotecas, cuya nulidad solicita Don Rodolfo Colberg y Pabón y conchrfó con la súplica de que *323se desestimara la demanda, y en el caso de considerar eficaz y válido el traspaso de las hipotecas de Don Severiano Ramí-rez á favor de Colberg y Pabón, fuera condenado éste último á indemnizar al banco con la cantidad de quince mil dollars por daños y perjuicios, con las costas del pleito también á su cargo.
La misma parte demandada sintetiza sus alegaciones en las siguientes conclusiones de hecho:
Io. Que por escritura pública de 8 de enero de 1895, ins-crita en el registro de la propiedad, los dueños de las salinas de Cabo Rojo “Candelaria y Fraternidad,” figurando entre ellos Don Severiano Ramírez y Colberg, constituyeron sobre dichas salinas una hipoteca, para garantir con sus intereses el crédito de setenta mil pesos de la moneda entonces corriente que confesaron adeudar al Banco Territorial y Agrícola, siendo condición de la hipoteca que ésta había de ser primera' y preferente á todo otro gravamen extraño, según disponen los estatutos del banco, y había de subsistir hasta que fuera íntegramente satisfecha del crédito reconocido.
2o. Que por escritura pública otorgada en 12 de julio de 1901, Don Juan Colberg y Cuesta, uno de los condueños de las salinas, vendió dos de las 31 acciones de que se formaban, á Don Rodolfo Colberg y Pabón, hoy demandante, quedando en todo su vigor el contrato hipotecario á' favor del banco, cuyas condiciones, por tanto, tuvo que aceptar el adquirente Colberg y Pabón.
3o. Que por escritura pública de Io. de octubre de 1901, Don Pedro F. Colberg, otro accionista de las salinas, obligado al banco por el mismo contrato hipotecario ya expresado, hipotecó una de sus acciones á favor de su consocio en las salinas, Don Severiano Ramírez, para asegurar el pago de •cinco mil pesos, firmando á la orden del acreedor Ramírez los cinco pagarés que se mencionan en la demanda, sin que en •dicha escritura, ni tampoco en su inscripción, se consigne que la hipoteca se constituía también á favor de las personas á •quienes fueran endosados los pagarés.
*3244°. Que por escritura de 21 de diciembre de 1901, el mismo Don Pedro F. Colberg reconoció deber á Don Severiano Ra-mírez la suma de ocbo mil pesos, suscribiendo á favor y orden del acreedor, Ramírez, los siete pagarés que se expresan en la demanda, y constituyendo para asegurar su pago gravamen hipotecario sobre otras dos acciones que tenían en las salinas “Candelaria y Fraternidad,” sin que en dicha escri-tura ni en su inscripción se consignara que la hipoteca era extensiva á las personas á quienes fueran endosados los pagarés.
5o. Que promovida ejecución por el banco en septiembre de 1902 ante el Tribunal del Distrito de Mayagüez para el cobro de su crédito hipotecario, solicitó fueran requeridos de pago los condueños de las salinas hipotecadas, entre estos, el demandante Don Rodolfo Colberg, habiéndose verificado en el siguiente mes de octubre los requerimientos ordenados.
6o. Que para salvar la situación de las salinas y para levan-tar recursos con que satisfacer al banco su crédito hipotecario, se constituyó en 31 de diciembre de 1902 la compañía salinera “Candelaria y Fraternidad,” entre cuyos socios figuraban co-mo condueños Don Pedro F. Colberg, Don Severiano Ramírez y el mismo demandante Don Rodolfo Colberg con su esposa Doña María Castora Ramírez y Colberg, hermana de Don Se-veriano, cuyas personas, en unión de los demás socios, todos con el carácter de colectivos, declararon en la cláusula 3a. de dicha escritura que la sociedad sólo aceptaba como gravamen sobre la totalidad de las fincas la hipoteca á favor del Banco Territorial y Agrícola, y autorizaron expresamente á los ges-tores para contratar un préstamo hipotecario ó cualquiera otra operación con garantía real, á fin de proveerse de la can-tidad necesaria para salvar la situación de las salinas en el procedimiento seguido por el Banco, con el cual podrían con-certar cualquier convenio hipotecariamente garantido.
7°. Que en virtud de las facultades concedidas por dicha escritura y por los acuerdos de los socios, entre éstos, el de-mandante Don Rodolfo Colberg y Pabón, fué concertado un *325nuevo contrato hipotecario con el Banco Territorial y Agrí-cola, á fin ele tener más cómodo plazo para pagar la hipoteca anterior, y en ese convenio se estipuló que la hipoteca fuera primera y preferente, hasta el punto de que, de no ser así, quedaría rescindido el contrato con todas las concecuencias "que de tal rescisión se derivaran.
8o. Que como consecuencia de tales convenios, formalizóse la escritura de-préstamo con hipoteca y postergación de otras el día 31 de enero de 1903, figurando en la misma Don Pedro P. Colberg, como apoderado de Don Severiano Ramírez, en cuyo nombre postergó las hipotecas de éste á la del banco, queriendo y consintiendo que se efectuase tal postergación en el registro de la propiedad.
9o. Que el poder concedido por Ramírez á Colberg para la postergación de sus hipotecas, fué otorgado en 25 de enero de 1903, y no estimándose bastante ese poder para que la postergación pudiera inscribirse en el registro, el mismo Don Severiano Ramírez y sú esposa Doña Isolina Marín ratifica-ron dicha postergación en escritura pública de 25 de abril de 1903, con lo cual quedó inscrita la hipoteca del banco con la postergación el día 27 del mismo mes.
10°. Que el Banco Territorial y Agrícola, sin cancelar la primera hipoteca, que no está pagada mientras no se pa-gue la posteriormente constituida, cesó, sin embargo, en la eje-cución que para el cobro de aquélla seguía, por habérsele de-mostrado que la nueva hipoteca llenaba las condiciones es-tipuladas, especialmente la relativa á la preferencia de gra-vámenes, y por ese mismo motivo no utilizó el derecho que el contrato le reconoce de rescindirlo.
11°. Que habiendo dejado la compañía salinera' “Cande-laria y Fraternidad” de cumplir con las condiciones de pago estipuladas en las escritura de 31 de enero de 1903, comenzó el Banco Territorial y Agrícola procedimiento sumarísimo ante la Corte de Distrito de Mayagüez para el cobro de lo qu<? se le adeudaba, habiéndose ordenado por dicha corte que fue ran requeridos de. pago los deudores, y como resultaran de] *326registro dos hipotecas sobre las salinas á favor de Don Seve-riano Ramírez, cuyas hipotecas eran posteriores .á la del banco, en virtud de la postergación convenida, solicitó el Banco y decretó aquella corte que el requerimiento orde-nado en 10 de noviembre de 1905 se notificara á Don Seve-riano Ramírez en concepto de acreedor por responsabilidades. posteriores á la del banco, como así se efectuó, sin que Don Severiano Ramírez manifestase que él había transferido sus hipotecas al demandante Don Rodolfo Colberg.
12°. Que después de anunciarse por edicto la subasta de las salinas, se celebró dicho acto en'el día fijado, ó sea el 12 de febrero de 1906, encontrándose presente Don Severiano Ra-mírez, sin que tampoco entonces hiciera manifestación al-guna en el sentido de haber cedido sus hipotecas á Don Rodolfo Colberg ú otra persona.
13°. Que la existencia á favor del demandante de hipote-cas preferentes á la del Banco Territorial y Agrícola determi-naría una violación por parte de aquél del convenio celebrado por el Banco y la compañía salinera “Candelaria y Fraterni-dad” de la que era miembro Don Rodolfo Colberg, convenio consistente en que la hipoteca del banco, que se constituyó por escritura dé 31 de enero de 1903, habría de tener la condición de primera y preferente, sin más excepción que la otra hipote-ca del mismo Banco constituida por escritura de 8 de enero de 1895, determinando aquella violación un perjuicio al de-mandado valorable en quince mil dollars, ó sean nueve mil dollars que el banco habría de pagar á Don Rodolfo Colberg, á título de acreedor hipotecario preferente, y seis mil dollars más que montan los gastos y costas del presente pleito y los perjuicios derivados del mismo por entorpecerle la realiza-ción de las fincas salineras.
El demandado negó específicamente el hecho establecido en la demanda de que el endoso de los ocho pagarés de que se trata, se hiciera realmente en el día que indica el demandante, ó sea en 2 de abril de 1902.
*327Celebrado el juicio en 16 de agosto del año próximo pa-sado, la corte después de oir las pruebas y las alegaciones de las partes, dictó sentencia en 21 del propio mes, por la qne declara qne la ley y los hecbos están en contra del demandante, y por tanto, decreta y ordena qne éste nada obtenga de la parte demandada, la qne queda libre de toda responsabilidad respecto de la demanda, absolviendo al demandante de la reconvención establecida por el demandado é imponiendo las costas á dicho demandante.
La opinión de la corte inferior qne fundamenta sn sen-tencia dice así:
“La corte, después de oir la evidencia introducida en este caso y las alegaciones de las partes litigantes, es de opinión que la ley y los hechos están en contra de la parte demandante, pues es tal el orden natural y lógico encadenamiento de los hechos en litigación ocurridos desde la constitución del primer gravamen hipotecario á favor del banco demandado' hasta el acto jurídico de la posposición de la hipoteca establecida para garantir las obligaciones trasmisibles por endoso, ocho de las cuales lo fueron á dicho demandante por el primitivo acreedor Don Severiano Ramírez, en cuyo lugar y grado queda subrogado dicho demandante á todos los efectos legales, inter-viniendo de un modo directo en el desarrollo de aquellos hechos como condueño de las salinas, que no puede ahora volver válidamente contra actos propios solemnemente consentidos por él, ni alegar en su carácter de acreedor que ignoraba aquello que le era notoriamente conocido como condueño, y á cuya realización cooperó directamente junto con los demás condueños y á sabiendas del propósito, ñn y objeto que perseguía la nueva sociedad salinera de que formaba parte cerca del banco, de tal mo,do y en circunstancias tan críticas y apre-miantes para los intereses de dicha sociedad, que la conclusión lógica y evidente que se infiere y deduce con arreglo á la ley y á los hechos, no es otra sino la de que la voluntad deliberada del demandante y, por tanto, su consentimiento para el acto jurídico de la posposición de la hipoteca á que se acude, se encuentran, desde luego, implicadas en el desarrollo de los hechos y los actos anteriores y simultáneos realizados por dicho demandante. Siendo, pues, un hecho probado á satisfacción plena de la corte que el demandante convino, consintió y aceptó la posposición de la hipoteca, cuya nulidad se reclama, dicho demandante carece ahora de derecho para oponerse á las consecuencias' *328legales engendradas por sus propios y manifiestos actos, y, por tanto, se declara sin lugar la demanda, disponiéndose que el referido de-mandante Don Rodolfo F. Colberg no obtenga ni recobre nada del Banco demandado, quien, por virtud de esta sentencia, queda libre de toda responsabilidad y que dicho demandante pague las costas del juicio. Por tanto y como consecuencia de este pronunciamiento, se absuelve á dicho demandante de la reconvención establecida por el demandado, ordenándose se libre el oportuno mandamiento para la efectividad de esta sentencia. Mayagüez agosto 21 de 1906. — Isidoro Soto Nussa. — Juez de la Corte de Distrito de Mayagüez.”
Contra la sentencia expresada interpuso la representación de Don Rodolfo Colberg y Pabón recurso de apelación, que hoy pende de decisión ante esta Corte Suprema, después de vistas y oídas las alegaciones escritas y orales de ambas par-tes.
Las cuestiones legales derivadas de los hechos alegados por las partes, pueden sintetizarse en las siguientes:
Ia. ¿Es de aplicación el artículo 153 de la-Ley Hipotecaria á los pagarés á la orden que en 1°. de octubre y 21 de diciem-bre de 1891 firmó Don Pedro P. Colberg á favor y orden de Don Severiano Ramírez, hipotecando para asegurar su pago acciones de condominio que le correspondían en las fincas salineras “Candelaria y Fraternidad!”
2a. ¿Deben reputarse endosados con relación al banco por Don Severiano Ramírez á favor de Don Rodolfo Colberg los ocho pagarés de que se trata en la demanda en la misma fe-cha que expresa el endoso, 2 de abril de 1902, con anterioridad á la escritura de 31 de enero de 1903?
3a. ¿En el caso de que los endosos deban reputarse hechos respecto del banco en 2 de abril de 1902 ó con anterioridad al 31 de enero de 1903, puede Don Rodolfo Colberg sostener m preferencia de su derecho hipotecario con relación al del ban-co, constituido por escritura pública de 31 de enero de 1903?
En cuanto á la primera cuestión, opinamos, desde luego, que el artículo 153 de la Ley Hipotecaria es aplicable al caso que se debate.
*329Ese artículo dice así:
“En la hipoteca constituida para garantir obligaciones trans-feribles por endoso ó títulos al portador, cuando se enagene ó ceda el derecho hipotecario, se entenderá éste transferido con la obligación ó con el título, sin necesidad de dar de ello conocimiento al deudor, ni de hacerse constar la transferencia en el registro.”
Los pagarés librados por Don Pedro P. Colberg á la orden de Don Severiano Bamírez, son documentos transferibles por endoso; y constituida hipoteca en garantía de esos pagarés, es de aplicación al caso el precepto ya transcrito de la Ley Hi-potecaria, que está concebido en términos generales y no esta-blece distinción alguna entre obligaciones transferibles por endoso, ya se contraigan éstas por simples particulares, ya por compañías de ferrocarriles, bancos ú otras corporacio-nes. Esa doctrina está conforme con el fin perseguido por la Ley Hipotecaria en la redacción de dicho artículo, que no es otro sino movilizar las garantías que pueden constituirse sobre la propiedad inmueble, facilitando así su ingreso en las transacciones comerciales, y ha sido además, si no expresa, implícitamente sancionada por el Tribunal Supremo de Es-paña en sentencia de 3 de febrero de 1883 y por resolución de la dirección general de los registros de 23 de junio de 1888.
Ocioso se hace considerar la segunda cuestión, atendidos los términos en que viene resuelta- la tercera por la corte sentenciadora, la que por el resultado de las pruebas practi-cadas ha estimado que el demandante convino, consintió y aceptó la posposición de su hipoteca con relación á la del Banco Territorial y Agrícola.
Nada ha alegado la parte apelante contra la apreciación de las pruebas hechas por la corte inferior; y ante esa apre-ciación, que nosotros admitimos como ajustada á los hechos resultantes del juicio, es claro que Don Bodolfo Colberg y Ba-bón no puede ir hoy contra sus propios actos y tiene que suje-tarse á las consecuencias legales de los mismos, reconociendo la subsistencia de la postergación cuyo nulidad solicita en la demanda.
*330En resumen: Si bien el artículo 153 de la Ley Hipote-caria es de aplicación á los pagarés que expidió y garantizó-con hipoteca Don Pedro F. Colberg á favor y orden de Don Severiano Ramírez, quién endosó ocho de ellos al demandan-te Don Rodolfo Colberg y Pabón, tales endosos aun en el su-puesto de que se hubieran hecho en 2 de abril de 1902, según se afirma en la demanda y se niega en la contestación, no se-rían cansa de acción para que Don Rodolfo Colberg pudiera reclamar la preferencia de su hipoteca sobre la del banco,, con arreglo al axioma jurídico de que nadie puede ir contra sus propios actos.
Por las razones expuestas, procede la confirmación de la sentencia apelada con las costas del recurso al apelante Don Rodolfo Colberg' y Pabón.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, y Aso-ciados, Higueras, MacLeary y Wolf.